Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1, 9 and 17.  Case in point, prior art Kim (20070072407), in view of Lojek (20070102756), further in view Lee c(20080084731) teaches an IC wherein Kim teaches an IC structure, comprising: a first fin comprising a semiconductor (700; see figure above}, the first fin having a length along a first direction: a second fin comprising a semiconductor (700, see figure above}, the second fin having a length along the first direction, and the second fin separated from the first fin by an isolation structure (150/400; it should be understood that 150 separates an adjacent fin Structure (active area}: for simplicities sake, figure 10 merely shows an section of the entire structure}; a first conductive contact structure (710: see figure above) over the first fin and along 4 second direction orthogonal to the first direction; a second conductive contact structure (710; see figure above) over the first fin and along the second direction, the second conductive contact structure adjacent the first conductive contact structure, wherein one or both of the first conductive contact structure on the second conductive contact structure extends over the isolation structure and over the second fin (see figure above); a first gate structure (300; see figure above) over the first fin and along the second direction, the first gale structure between the first conductive contact structure and the second conductive contact structure, the first gate structure comprising a gate dielectric layer, a metal gate, and sidewall spacers (see figure above); a second gate structure (300: see figure above} over the second fin and aligned with the first gate structure along the second direction, the second gate structure comprising a gate dielectric layer, a metal gate, and sidewall spacers (see figure above}.  Loek teachers a FinFet structure wherein the fin is comprised of Si (oar 7} and Lee teaches a fin structure (fig. 1 and 2) wherein a bit line (116) is formed between the gates are in contact with the gates via plugs (112).
However, prior art, alone or in combination fail to teach an IC wherein “…he trench contact is continuous between the first silicon body and the second silicon body at a location laterally adjacent to the first discontinuity and the second discontinuity; a first dielectric spacer laterally between the trench contact and the first gate line; and a second dielectric spacer laterally between the trench contact and the second gate line.”
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device and/or method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894